Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18                             Desc: Main
                           Document Page 1 of 14
                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


 In re:                                                                   )
                                                                          )
 THE FINANCIAL OVERSIGHT AND                                              )
 MANAGEMENT BOARD FOR PUERTO RICO,                                        )   PROMESA
          as representative of                                            )   Title III
                                                                          )
 THE COMMONWEALTH OF PUERTO RICO                                          )
  et al.,                                                                 )   Case No. 3:17-03283 (LTS)
                   Debtors, 1                                             )
 ------------------------------------------------------------------------ )
 In re:                                                                   )
                                                                          )
 THE FINANCIAL OVERSIGHT AND                                              )   PROMESA
 MANAGEMENT BOARD FOR PUERTO RICO,                                        )   Title III
          as representative of                                            )
                                                                          )   Case No. 3:17-03566 (LTS)
 THE EMPLOYEES RETIREMENT SYSTEM OF                                       )
 THE GOVERNMENT OF THE                                                    )
 COMMONWEALTH OF PUERTO RICO,                                             )
                   Debtor,                                                )
 ----------------------------------------- )
 COOPERATIVA DE AHORRO Y CREDITO                                          )
 VEGABAJEÑA,                                                              )
                   Plaintiff,                                             )
          vs.                                                             )   Adversary No:
                                                                          )
 THE FINANCIAL OVERSIGHT AND                                              )
 MANAGEMENT BOARD FOR PUERTO RICO,                                        )
          as representative of                                            )
                                                                          )
 THE EMPLOYEES RETIREMENT SYSTEM OF                                       )
 THE GOVERNMENT OF THE                                                    )
 COMMONWEALTH OF PUERTO RICO,                                             )
                                                                          )
               Defendant_____________________________ )




          The Debtors in this Title III case are: (i) The Commonwealth of Puerto Rico (Bankr. Case No. 17-bk-
          1

 3283-LTS); (ii) The Employees Retirement System of the Govt. of the Commonwealth of Puerto Rico (Bankr.
 Case No. 17-bk-3566-LTS); (iii) Puerto Rico Sales Tax Financing Corporation (Bankr. Case No. 17-bk-3284-
 LTS); (iv) Puerto Rico Highways and Transportation Authority (Bankr.Case No. 17-bk-3567-LTS); and (v)
 Puerto Rico Electric Power Authority (Bankr. Case No. 17-bk-4780-LTS).
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18         Desc: Main
                           Document Page 2 of 14


 Adversary Complaint                                                                  2

                             ADVERSARY COMPLAINT

        COMES NOW, secured creditor Cooperativa de Ahorro y Creditor

 Vegabajeña ("Cooperativa"), by its undersigned attorneys, and respectfully seeks

 declaratory relief pursuant to Rule 7001 of the Federal Rules of Bankruptcy

 Procedure, made applicable to this proceeding pursuant to 48 U.S.C. 2170, and

 pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. '2201 and 2202, and

 statutory relief pursuant to 2011 L.P.R. 196.

        There currently exists an actual, justiciable and unresolved controversy

 between the parties regarding the validity, extent and enforceability of the security

 interests asserted by Cooperativa on employee retirement contributions currently

 held by the Defendant and Debtor, Employees Retirement System of the

 Government of the Commonwealth of Puerto Rico ("ERS" or "Debtor"). Further,

 Cooperativa is entitled to enforce its statutory liens and recover the funds sought in

 its 37 claims in this bankruptcy pursuant to the laws of the Commonwealth of

 Puerto Rico.

                           PARTIES AND JURISDICTION

        1.      Cooperativa is a full-service financial credit union with its principal

 place of business being in Vega Baja, Puerto Rico, and has served the citizens of

 Vega Baja and the surrounding communities for over fifty years.

        2.      ERS is a trust established by the Commonwealth of Puerto Rico (the
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18           Desc: Main
                           Document Page 3 of 14


 Adversary Complaint                                                                    3

 "Commonwealth") in 1951, 1951 L.P.R. 447, as amended, to provide pension and

 other benefits to officers and employees of the Commonwealth, members and

 employees of the Puerto Rico Legislature, and to officers and employees of public

 corporations and municipalities of Puerto Rico.

          3.   The Financial Oversight and Management Board ("FOMB") serves as the

 Debtor's representative in this Title III proceeding pursuant to Section 315(b) of the

 Puerto Rico Oversight, Management, and Economic Stability Act ("PROMESA"), see

 48 U.S.C. '' 2121, et seq.

         4.    This Court has subject matter jurisdiction over this action pursuant to 48

 U.S.C. '2166 because this action arises in or relates to ERS's underlying Title III

 PROMESA proceeding.

         5.    This Court has personal jurisdiction over ERS pursuant to 48 U.S.C. '

 2166.

         6.    Venue is proper in this District pursuant to 48 U.S.C. '1391 because a

 substantial portion, if not all, of the activities giving rise to Cooperativa's claims

 against ERS occurred in this District. Venue is also proper under 48 U.S.C. '2167

 because this adversary proceeding is brought in a Title III PROMESA proceeding.

               STATEMENT OF THE CASE AND MATERIAL FACTS

         7.    The basis of Cooperativa's status as a secured creditor arises from state

 law enacted in 2011, 2011 L.P.R. 196, which allowed financial service entities
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18        Desc: Main
                           Document Page 4 of 14


 Adversary Complaint                                                                 4

 throughout the Commonwealth to enter into individual loan agreements with

 Commonwealth employees who participated in ERS. Each Cooperativa loan

 agreement at issue in this adversary compliant was entered into after 2011 and

 before the 2017 filing of Title III.

        8.     2011 L.P.R. 196 was enacted at a time of prolonged economic turmoil in

 the Commonwealth. At the time of enactment, its purpose was to encourage

 Commonwealth financial service institutions to enter into loans with individual

 borrowers. The law was also intended to stimulate local economies by creating

 favorable conditions for both lenders and borrowers to enter into loan agreements.

 Cooperativa, and many other cooperatives, participated in the loan program offered

 under the 2011 law.

        9.     On the borrower side, under the 2011 law, participants of ERS who

 entered into a loan agreement with a participating cooperative or other financial

 institution agreed to pledge up to 65% of his or her ERS contributions or $25,000.00,

 whichever was less. To document this pledge, each participating borrower and the

 ERS together with and as an attachment to the Assignment Agreement for Pensioners

 and/or Assignment Agreement for Participants, executed a Certificate of Estoppel and

 Recognition of Notification of Assignment of Funds. See Exhibits A and B. The

 assignment of ERS contributions by the individual borrower to the lender served as
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18               Desc: Main
                           Document Page 5 of 14


 Adversary Complaint                                                                       5

 collateral for the cooperative's or other financial institution's loan to that individual.,

        10.    After the 2011 loan program commenced, ERS also agreed to the

 assignment of each individual salary contributions to be used as collateral for the

 individual loan agreements. Specifically, Attachment II to both the Assignment

 Agreement For Pensioners and Assignment Agreement for Participants required the ERS

 to certify and recognize the assignment of "…up to Sixty-Five Percent (65%) or Twenty

 Five Thousand Dollars ($25,000.00) whichever is less, of the Total Contributions in favor of

 the Creditor, as collateral for a personal loan." See Exhibit A and Exhibit B. Further, ERS

 certified and agreed that after the individual's assignment of total ERS contributions

 to the cooperative, "…the contributions made by way of a deduction from the salary or

 remuneration of the Debtor, shall continue to be accredited with the System until the

 Creditor or their assignee notifies us otherwise in writing." Id.

        11.    Art. 4-110 of 2011 L.P.R. 196 established that each participating financial

 institution, including Cooperativa, held a statutory lien on the retirement

 contributions pledge by the individual borrower to the financial institution under

 the 2011 loan program. This statutory lien, again which ERS certified and approved

 each and every time a borrower participated in the 2011 loan program, allowed the

 participating financial institution, including Cooperativa, to collect the pledge funds

 from the ERS if the individual borrower defaulted on the individual loan after the

 individual is duly notified of default.
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18           Desc: Main
                           Document Page 6 of 14


 Adversary Complaint                                                                    6

        12.    Prior to the filing of the Title III bankruptcy case, 37 of the individual

 ERS participants who entered into loan agreement under the 2011 law with

 Cooperativa defaulted on their loans. Each borrower was duly notified by

 Cooperativa about his or her default status.

        13.    Accordingly, on May 24, 2018, after the Title III was filed, Cooperativa

 filed 32 claims, set forth in the Exhibit List of Claims, representing Cooperativa's

 secured interest in the individual borrower's pledged retirement funds and

 Cooperativa seeks a total of $525,422.93 in funds held by ERS but pledged

 prepetition by individual Commonwealth employees to Cooperativa. See Exhibit C.

        14.    Most of the individual borrowers listed in Exhibit B sought individual

 bankruptcy protection after he or she defaulted on the Cooperativa loan. During the

 individual bankruptcy proceedings, the bankruptcy court acknowledged and

 approved the prepetition actions of the individual debtor to assign a percentage of

 his or her interest in his or her existing ERS retirement account to Cooperativa, and

 ERS's certification and agreement with the individual employee's assignment of ERS

 contributions

        15.    On August 23, 2017, the Commonwealth enacted P.R. Act 106-2017.

 This law precludes Commonwealth employees from making contributions to ERS or

 receiving benefits from ERS.
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18             Desc: Main
                           Document Page 7 of 14


 Adversary Complaint                                                                     7

        16.    Importantly, P.R. Act 106-2017 has no retroactive effect. Art. 7.6 of P.R.

 Act 106-2017 specifically states that all loans previously granted by the ERS and all

 other loans previously approved by the ERS prior to the enactment date of P.R. Act

 106-2017 "…shall be administered in accordance with the existing statutes under

 which they were granted." See Art. 7.6, 106-2017.

        17.    In addition, Art. 3.06 of P.R Act. 106-2017 states that "…[p]articipants of

 the New Defined Contributions Plan shall have erga omnes property rights over the balances

 in their Defined Contributions account."

        18.    Therefore, under P.R Act. 106-2017, all prior loans by ERS participants,

 including the loans with Cooperativa, which are the subject of Cooperativa's claims

 in this Title III case, must continue to be administered pursuant to the laws from

 which the loans arose and were based, including 2011 L.P.R. 196.

        19.    On October 14, 2018, Cooperativa filed its Motion for Lift of Stay

 Seeking the Modification of the Automatic Stay To Enforce Liens On Employee

 Withholding Funds Currently Held By The Employee Retirement System Of The

 Government Of The Commonwealth of Puerto Rico ("Motion for Lift of Stay"). The

 Motion for Lift of Stay was filed in both PROMESA Title III, Case No. 3:17-03283

 (Docket No. 4011 & 4041) and in PROMESA Title III, Case No. 3:17-03566 (Docket

 No. 329 & 331). The Motion for Lift of Stay was filed after Cooperativa's Lift Stay

 Notice which was filed on August 15, 2018. On September 12, 2018, counsel for the
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18           Desc: Main
                           Document Page 8 of 14


 Adversary Complaint                                                                    8

 Puerto Rico Fiscal Agency and Financial Advisory Authority ("AAFAF") sent

 notification of his disagreement with Cooperativa's proposed modification of the

 stay. The Motion for Lift of Stay was filed soon thereafter.

        20.    On October 25, 2018, AAFAF filed its objection to the Motion for Lift of

 Stay on behalf of ERS. (Case No. 3:17-03283, Docket No. 4098; Case No. 3:17-03566,

 Docket No. 338). Cooperativa's Reply to the objection was filed November 1, 2018

 and further detailed the statutory authority for Cooperativa's lien interests and the

 validity of its claims. (Case No. 3:17-03283, Docket No. 4156; Case No. 3:17-03566,

 Docket No. 341).

        21.    On December 4, 2018, this Court filed its Memorandum Order Denying

 Motion for Relief From The Automatic Stay of Cooperativa De Ahorro y Crédito

 Vegabajeña, which concluded that Cooperativa had not demonstrated cause for a

 modification of the stay pursuant to the factors outlined in In re Sonnex Indust., Inc.,

 907 F.2d 1280 (2nd Cir. 1990). (Case No. 3:17-03283, Docket No. 4401; Case No. 3:17-

 03566, Docket No. 354).

                                       COUNT I

              DECLARATORY JUDGMENT THAT PLAINTIFF HAS A
               VALID AND ENFORCEABLE STATUTORY LIEN ON
              INDIVIDUAL BORROWER AND ERS PARTICIPANT'S
                       PLEDGED CONTRIBUTIONS

        22.    Cooperativa incorporates herein by reference as though fully set forth
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18                         Desc: Main
                           Document Page 9 of 14


 Adversary Complaint                                                                                      9

 paragraphs 1 through 21 above.

        23.     An actual, justiciable and unresolved controversy between Cooperativa

 and ERS currently exists regarding the validity, extend and enforceability of the 2011

 L.P.R. 196 statutory liens asserted by Cooperativa on individual retirement

 contributions currently held by ERS, but belonging to individual Commonwealth

 employees and ERS participants.

        24.     Cooperativa seeks to enforce its valid statutory liens which requires

 ERS to release the individual participant's pledged funds currently being held by

 ERS.

        25.     ERS objects to Cooperativa's demand for the funds pledged to

 Cooperativa prepetition on the grounds that under P.R. Act 106-2017, enacted after

 the Title III case was filed, individual ERS participants can no longer make

 contributions to ERS or receive benefits from ERS. 2

        26.     ERS further argues that until the enactment of P.R. Act 106-2017, ERS

 only maintained individual assets for accounting purposes and did not segregate

 funds corresponding to individual retirement accounts.

        27.     ERS's past failures to operate a retirement system which insured the

 safekeeping of the individual Commonwealth employee retirement funds do not


        2
            This objection was made by AAFAF on behalf of ERS in its opposition to Cooperativa's Motion
 to Lift Stay in PROMESA Title III Case No. 3:17-03566 and Case No. 3:17-03566.
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18                  Desc: Main
                          Document Page 10 of 14


 Adversary Complaint                                                                          10

 excuse ERS's obligations under Puerto Rico law. P.R. Act 106-2017, upon which ERS

 relies to dispute Cooperativa's claims has no retroactive impact on Cooperativa's

 statutory liens.

        28.    To the contrary, Art. 7.6 of P.R. Act 106-2017 specifically states that

 loans previously granted and approved by the ERS, prior to the August 2017

 enactment date of Act 106-2017, "…shall be administered in accordance with the statutes

 under which they were granted." This includes the loans to individual ERS participants

 issued under Law 196-2011, pursuant to which ERS was notified and then certified

 the assignment of individual employee ERS funds to Cooperativa to serve as

 collateral for the loan. See Exhibits A & B.

        29.    In accordance with L.P.R.196-2011, ERS also certified that after the

 assignment of funds by the individual ERS participant to Cooperativa, ERS agreed

 that "…annuities shall continue to be accredited to the Debtor [ERS participant] until the

 Creditor [Cooperativa] or their assignee notifies us otherwise in writing. In the event that the

 Creditor or their assignee notifies us in writing the way and manner of making the Annuities

 payments, the payments for these shall be made according to the instructions of the

 Creditor." See Exhibit A

        30.    ERS has both a statutory and contractual obligation to: (1) acknowledge

 that Cooperativa's enforceable statutory liens and (2) release the individual

 retirement contributions which were pledged to Cooperativa prepetition and which
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18           Desc: Main
                          Document Page 11 of 14


 Adversary Complaint                                                                   11

 ERS continues to hold so that Cooperativa can enforce its lien interests.

        31.    As stated above, before the Title III case was filed, the funds sought by

 Cooperativa were pledged to Cooperativa by individual ERS participants pursuant

 to L.P.R. 196-2011. That law, still in effect, was specifically enacted to stimulate the

 Puerto Rico economy by providing incentives to both creditors and borrowers to

 borrow funds to be infused into the local Puerto Rico economies. Law 106-2017 has

 no impact on the enforcement or spirit of the 2011 laws.

        32.    Accordingly, Cooperativa is entitled to a judicial declaration pursuant

 to 28 U.S.C. '2201, and further relief under '2202, that Cooperativa currently holds

 valid and enforceable statutory liens on certain pledged ERS contributions currently

 held but not owned by ERS in its retirement system.

        33.    Cooperativa is entitled to a judicial declaration pursuant to 28 U.S.C.

 '2201 that the funds it seeks in this Title III proceeding are not property of the

 bankruptcy estate.

        34.    Further, Cooperativa is entitled to a judicial declaration that

 Cooperativa is entitled to enforce its security interests in the pledged property

 currently being held by ERS and that the security interest in the pledge property

 described herein asserted by Cooperativa is valid and enforceable against ERS and

 are not subject to avoidance under 11 U.S.C. '545 because the statutory liens attached
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18        Desc: Main
                          Document Page 12 of 14


 Adversary Complaint                                                                12

 to the property are pledged property of the individual ERS participants, and not

 property of the bankruptcy estate.

                                      COUNT II

              ERS'S DENIAL OF COOPERATIVA'S STATUORY LIEN
               INTEREST ON INDIVIDUAL ERS PARTICIPANT'S
                   PLEDGED FUNDS VIOLATES ACT 106-2017.

        35.    Cooperativa incorporates herein by reference as though fully set forth

 paragraphs 1 through 34 above.

        36.    Pursuant to L.P.R. 2011-196 Cooperativa holds valid and enforceable

 lien interests on the retirement benefits pledge prepetition to Cooperativa under the

 Commonwealth of Puerto Rico 2011 loan program.

        37.    On each of the 37 claims filed by Cooperativa in this Title III

 proceeding, ERS approved and certified the pledges made by the 37 individual

 borrowers and agreed that these individuals could pledge a specified portion of

 their ERS contributions to Cooperativa and that ERS would honor these pledges

 while the funds were held by ERS. See Exhibit A.

        38.    Cooperativa is only seeking the release of these pledged fund in this

 Title III proceedings, and is not seeking ERS estate property.

        39.    ERS's release of the pledged individual retirement funds is not

 precluded under P.R. Act 106-2017 which has no retroactive application.

        40.    ERS's refusal to release the pledge funds has caused Cooperativa injury
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18         Desc: Main
                          Document Page 13 of 14


 Adversary Complaint                                                                 13

 because it prevented Cooperativa to enforce its valid statutory liens and recover the

 collateral pledged by the individual borrowers, now all in default, at the time the

 loans were executed.

                                  PRAYER FOR RELIEF

        WHEREFORE, Cooperativa de Ahorro y Crédito Vegabajeña respectfully

 requests and prays that the following relief be granted by this Court in

 Cooperativa's favor:

        1.     Declaring that Cooperativa's security interests represented in its 37

 proofs of claim are perfected, valid and enforceable against individual ERS

 participant's retirement contributions currently held by ERS.

        2.     Declaring that each Cooperativa’s security interest on pledged property

 held by ERS is perfected and enforceable.

        3.     Declaring that each Cooperativa’s security interest on pledged property

 set forth in its 37 claims for relief and held by ERS but not released by ERS violates

 2011 L.P.R. 106.

        4.     Directing ERS to release $525,422.93 to Cooperativa reflected in its 37

 proofs of claims as due and owing and as previously approved and certified by ERS.

        5.     Granting Cooperativa further relief as deemed just and proper by this

 Court at this time.

        Respectfully submitted.
Case:17-03283-LTS Doc#:5656 Filed:03/14/19 Entered:03/14/19 13:22:18       Desc: Main
                          Document Page 14 of 14


 Adversary Complaint                                                              14

                               NOTICE OF SERVICE

        I certify that on this date I filed a true and correct copy of the foregoing
 Adversary Complaint with the Clerk of the Court using the CM/ECF system which
 will send notification of such filing to CM/ECF participants: Hermann Bauer, Esq.,
 Herman.Bauer@oneillborges.com;        Ubaldo     M.    Fernandez   Barrera,   Esq.
 Ubaldo.fernandez@oneillborges.com; counsel to The Financial Oversight &
 Management Board for Puerto Rico; Diana M. Perez, Esq., dperez@omm.com; Louis
 C. Marini Biaggi, Esq. lmarini@mpmlawpr.com; Carolina Veraz-Rivero, Esq.,
 cvelaz@mpmlawpr.com; counsel to the Puerto Rico Fiscal Agency and Financial
 Advisory Authority; and by USPS to the U.S. Trustee.

        In San Juan, P.R., this 14 day of March 2019.



                               /s/ CARLOS A. QUILICHINI PAZ
                                   USDCPR 120906
                                   JESSICA M. QUILICHINI ORTIZ
                                   USDCPR 223803
                                   Attorneys for Cooperativa de Ahorro
                                   y Crédito Vegabajeña
                                   P. O. Box 9020895
                                   San Juan, Puerto Rico 00901
                                   Telephone: (787) 729-1720
                                   Facsimile: (787) 724-6000
                                   Email: quilichinipazc@microjuris.com
